DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  June 10, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on June 10, 2021 has been fully considered. The amendment to instant claims 32-33, 35 is acknowledged. All previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5. As currently amended, instant claim 32 recites the following limitations:
A composition, comprising: 
    a solvent having an interfacial tension different from that of graphite material and comprising a vinyl aromatic monomer alone or in mixture up with additional copolymerizable monomers,  
      the vinyl aromatic polymer in a content of at least 1% by weight, with respect to a total weight of the solvent, and 
      graphene and graphene nanoplatelets (GRS) durably dispersed in the solvent in a mass concentration ranging between 0.001% and 10% by weight, with respect to the total weight of the solvent; wherein said vinyl aromatic polymer is obtained by polymerization of a related vinyl aromatic monomer alone or in a mixture up to 50% by weight with further co- polymerizable monomers, and with the condition that a total content of the vinyl aromatic monomer, which is not reacted during and after polymerization, alone or in a mixture with the copolymerizable monomers that are not reacted non-reacted monomers and the vinyl aromatic polymer is equal to at least 10% by weight with respect to the total weight of the solvent; and wherein the graphene and graphene nanoplatelets have an average thickness lower than or equal to 50 nm, and higher than or equal to the thickness of a single graphene layer; the thickness being measured on some samples of graphene and graphene nanoplatelets 
Thus, there is a lack of antecedent basis for “the vinyl aromatic polymer” limitation since the presence of vinyl aromatic polymer is not previously cited.

6.  Further, instant claim 32 recites the presence of “a solvent having an interfacial tension different from that of graphite material and comprising a vinyl aromatic monomer alone or in mixture up with additional copolymerizable monomers,  
      the vinyl aromatic polymer in a content of at least 1% by weight, with respect to a total weight of the solvent”. Instant claim 32 does not provide an antecedent basis for “the condition of that a total content of the vinyl aromatic monomer, which is not reacted during and after polymerization, alone or in a mixture with the copolymerizable monomers that are not reacted non-reacted monomers and the vinyl aromatic polymer is equal to at least 10% by weight with respect to the total weight of the solvent”, 
since instant claim 32 does not recite that “the vinyl aromatic monomer, which is not reacted during and after polymerization, alone or in a mixture with the copolymerizable monomers” is present in the composition. Instant claim 32 just recites the presence of a solvent comprising a vinyl aromatic monomer alone or in mixture up with additional comonomers and a vinyl aromatic polymer, which appear to be separate and independent components.

after polymerization”, so said vinyl aromatic monomer may be part of said 10%wt of the solvent. 

8.  Further, in the following limitation:
a total content of the vinyl aromatic monomer, which is not reacted during and after polymerization, alone or in a mixture with the copolymerizable monomers that are not reacted non-reacted monomers and the vinyl aromatic polymer is equal to at least 10% by weight with respect to the total weight of the solvent”,
it is not clear what “non-reacted monomers” are assumed herein.

9.  Furthermore, with respect to the limitation of “the graphene and graphene nanoplatelets have an average thickness lower than or equal to 50 nm, and higher than or equal to the thickness of a single graphene layer”, since the graphene is defined in instant specification and known in the art as the “monoatomic” (or single) layer of carbon atoms (p. 4, lines 11-14 of instant specification), it is not clear how the graphene and graphene nanoplatelets  can have thickness higher than the thickness of a single graphene layer, as claimed in instant invention; and further it is not clear what thickness is assumed as “the thickness of a single graphene layer”. Further, the thickness is cited in instant claim 32 as being measured “on some samples of graphene and graphene nanoplatelets”. However, it is not clear how said “some“ samples used for measurement were chosen; and how said “some” samples differ from the overall graphene and graphene nanoplatelets claimed in instant invention.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.  Claim(s) 32-36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Felisari et al (US 2012/0264836) (Felisari’836).

11. Felisari’836 discloses a composition/masterbatch produced by dissolving a polymer, specifically vinyl aromatic polymer, in a solvent such as N,N-dimethylformamide or N-methyl pyrrolidone; adding nanoscaled graphene plates to the solution and dispersing the nanoplates. Alternatively, the nano-scale graphene plates are pre-dispersed in a portion of a solvent, and said dispersion is subsequently mixed with the polymeric solution ([0077], [0095]). The nano-scaled graphene plates are having thickness of less than 50nm, or as low as 0.3-5 nm ([0093], [0121], [0074]).
Felisari’836 discloses the vinyl aromatic polymer (i.e. polymerized monomers) being dissolved in the solvent. 

12.  The composition comprises:
a) a thermoplastic vinyl aromatic polymer ([0095], [0089]-[0092]);
b) 0.004-15%wt, with respect to the polymer a), of nano-scaled graphene plates ([0092]) having thickness of less than 50nm ([0093], as to instant claim 32).

13.  The specific composition recites the use of 100 parts of polystyrene added to a dispersion of 20 parts of graphite (used for making graphene nano-plates) in 880 parts of N-methyl pyrrolidone ([0168]).
Thus, the polystyrene appears to be present in amount of 100/880 x100=11.3%wt based on the solvent and the nano-scale graphene plates (produced from 20 parts of graphite) appears to be present in amount of about 2.27%wt based on the solvent (as to instant claims 32, 33, 35, 36).

14.  Further, to 20 parts of said specific composition additionally 66 parts of polystyrene is added ([0170]). Since 20 parts of said composition will comprise 176 parts of N-methyl pyrrolidone and 20 parts of polystyrene, addition of 66 parts of polystyrene to that will make a composition comprising (20+66) = 86 parts of polystyrene per 176 parts of N-methyl pyrrolidone, i.e. 48.8%wt of total polystyrene based on the weight of the solvent (as to instant claim 34).
 
Felisari’836 teaches that the nano-scale graphene plates are used in amount of 0.004-15%wt based on the amount of the polymer ([0092]).
Given the amount of polystyrene is the composition is 11.3%wt based on the weight of the solvent, as calculated above, then the amount of the graphene nano-plates will be 0.0004-1.7%wt based on the weight of the solvent.
16.  Furthermore, referring to Example 2:  
i) as cited in paragraph [0177], 500 parts of the solvent are evaporated from Part A, thus leaving the product of Part A containing 100 parts of polystyrene and 380 parts of the solvent, i.e. containing 26.3%wt of the polystyrene with respect to the solvent (Part A’);
ii) 123.8 parts of the preparation obtained in step i) (Part A’) are added to the solution of 730 parts of styrene, 56.2 parts of alpha-methylstyrene and 0.2 parts of divinylbenzene; followed by polymerization with conversion of 72%, producing the Composition A ([0178]-[0180]). Since the content of polystyrene in Part A’ was 26.3%wt relative to the N-methyl pyrrolidone solvent, and addition of the styrene, alpha-methylstyrene and divinylbenzene to said solution lead to producing the styrene/ alpha-methylstyrene/ divinylbenzene terpolymer with 28% of unreacted styrene, alpha-methylstyrene and divinylbenzene monomers, therefore, the presence of the total amount of a) initially added polystyrene, b) the produced styrene/ alpha-methylstyrene/ divinylbenzene terpolymer and c) unreacted styrene, alpha-methylstyrene and divinylbenzene monomers will intrinsically and necessarily be more than 26.3%wt with respect to N-methyl pyrrolidone for the composition (A) as well (as to instant claims 32-35).
Since the total amount of vinyl aromatic monomer added was 786.4 parts, therefore with polymerization conversion of 72%, the final mixture will intrinsically and necessarily In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

17.  Thus, the composition of Felisari’836 comprises nano-scale graphene plates dispersed in a solvent mixture of N-methyl pyrrolidone, polystyrene and unreacted vinyl aromatic monomers. Since the solvent mixture comprises the unreacted vinyl aromatic monomers, which are claimed in instant invention as being the solvent having interfacial tension different from that of graphite and disclosed in instant specification as having interfacial tension of 26 mJ/m2 (p.24, lines 30-32 of instant specification), therefore, the vinyl aromatic monomers, such as styrene, present in the composition of Felisari’836 will intrinsically and necessarily have interfacial tension different from graphite as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

18.  Though the solvent mixture of Felisari’836 contains N-methyl pyrrolidone, by using the transition phrase “comprising”, instant claim 32 is opened to the presence of other components/solvents as well.
 
19.  Though Felisari’836 does not explicitly recite a method used for measurement the graphene nanoplatelet thickness, since Felisari’836 discloses the thickness of said nanoplatelets being as low as 0.3-5 nm, and the thickness of a single graphene layer is the lowest thickness, therefore, the nano-scaled graphene layers of Felisari’836 will inherently have, or would be reasonably expected to a one of ordinary skill in the art to have the average thickness of 50 nm or lower and higher than or equal to the single graphene layer as well, no matter what specific method of determination would be used.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Felisari’836 does not explicitly recite the graphene and graphene nanoplatelets being durably dispersed in the solvent, since the composition of Felisari’836 is essentially the same as that claimed in instant invention, i.e. comprises a graphene and graphene nanoplatelets being dispersed in a solvent that includes polystyrene and styrene monomer, therefore, the composition of Felisari’836 will inherently comprise, or alternatively would be reasonably expected to comprise the same properties as the composition claimed in instant invention,  including being “durably”, i.e. for at least some time, dispersed in the solvent , especially since Felisari’836 explicitly teaches that the method for forming the composition allows to prevent agglomeration ([0084]) and the method for the preparation of nano-scaled graphene plates of Felisari’836 is conducted by liquid exfoliation of graphite ([0168] of Felisari’836), which appears to be the main requirement for preparing the stable composition of instant invention (see p. 36, lines 3-12 of instant specification). The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC) based on presumption that the properties governing the claimed compositions, if not taught, may be very well met by the compositions of Felisari’836, since the compositions of Felisari’836 are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when  the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
 
21. In the alternative, based on the teachings of Felisari’836, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific relative amounts of the solvent, polystyrene and graphene nanoplates, so to produce the composition having the desired stability as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.  Claims 32-36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Felisari et al (US 2012/0264836) (Felisari’836) in view of Felisari et al (US 2012/0270960) (Felisari’960).

23. The discussion with respect to Felisari et al (US 2012/0264836) (Felisari’836) set forth in paragraphs 10-21 is incorporated here by reference.

24. Though Felisari’836 does not specify the graphene nanoplates having carbon/oxygen molar ratio of higher or equal to 10,
Felisari’960 discloses thermoplastic polymeric compositions comprising vinyl aromatic polymers ([0064]) and nano-scaled graphene platelets obtained by exfoliation of the graphene precursor (Abstract, [0031]), wherein the graphene nano-scaled platelets are in the form of one or more graphene sheets ([0032]) and having carbon/oxygen molar ratio of higher than 20/1 ([0034], [0078]-[0080])). The composition is produced by a method comprising dispersion of nano-scaled graphene platelets in a vinyl aromatic monomer, such as styrene, followed by polymerization ([0085], [0078]-[0080], [0007]).
The nano-scaled platelets are having a high dispersibility in the polymeric matrix ([0001], [0061], [0062]).

25. Since both Felisari’960 and Felisari’836 are related to compositions comprising a vinyl aromatic polymer, at least partially produced by in-situ polymerization of vinyl aromatic monomers, and graphene nano-scaled platelets, used for making expanded articles, and thereby belong to the same field of endeavor, wherein Felisari’960  graphene nano-scaled platelets in the form of one or more graphene sheets having carbon/oxygen molar ratio of higher than 20/1, wherein said nano-scaled platelets are having a high dispersibility in the polymeric matrix, therefore, based on the combined teachings of Felisari’960 and Felisari’836, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include at least partially the graphene nano-scaled platelets in the form of one or more graphene sheets having carbon/oxygen molar ratio of higher than 20/1 as the graphene nano-scaled plates in the composition of Felisari’836, so to further improve dispersibility of the graphene nano-scaled plates in the vinyl aromatic polymer matrix as well, thereby arriving at the present invention.Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

26.  Since the composition of Felisari’836 in view of Felisari’960 is substantially the same as that claimed in instant invention, therefore, the composition of Felisari’836 in view of Felisari’960 will intrinsically and necessarily have, or would be reasonably expected to have the same properties as that claimed in instant invention, including the graphene nano-scaled platelets being dispersed for at least some time (i.e. “durably dispersed”), especially since Felisari’836 explicitly teaches that the method for forming the composition allows to prevent agglomeration ([0084]), Felisari’960 teaches that graphene nano-scaled platelets are having improved dispersibility in the polymer matrix ([0001]) and the method for the preparation of nano-scaled graphene plates of Felisari’836 in view of Felisari’960 is conducted by liquid exfoliation of graphite ([0168] of Felisari’836), which appears to be the main requirement for preparing the stable composition of instant invention (see p. 36, lines 3-12 of instant specification). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

27.  Claims 32-36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Nozato et al (US 2015/0175778) in view of Felisari et al (US 2012/0270960) (Felisari’960), as evidenced by Chavan et al (US 9,789,366).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

28. Nozato et al discloses a composition comprising an exfoliated graphite and polymer resin (Abstract), the composition produced by the process comprising:
1)  providing a mixture comprising a primary exfoliated graphite and a radically polymerizable monomer, specifically styrene ([0022], [0055]);

Wherein the blending weight ratio between the graphite and the radically polymerizable monomer is 1:1 to 1:100 ([0066]).
It is noted that the composition claimed in instant invention is produced by putting  the graphite material in contact with a main solvent comprising at least 10%wt of a vinyl aromatic monomer, followed by polymerization of said monomer under ultrasounds at a frequency of 18-1,00 kHz (p. 30, lines 1-15 of instant specification). 
As evidenced by Chavan et al, exfoliated graphite sheets are also known as graphene or graphene nanoplatelets (col. 1, lines 25-27 of Chavan et al).

29. Thus, given the radically polymerizable monomer in the process of Nozato et al  is styrene, therefore, the composition of Nozato et al produced by the above cited process appears to comprise an exfoliated graphite (i.e. at least partially graphene or graphene nanoplatelets), a styrene monomer and a polymerized styrene, i.e. polystyrene, wherein at the weight ratio of the exfoliated graphite to the styrene of 1:100 ([0066]), the weight ratio of the exfoliated graphite is about 1%wt and the total amount of the styrene monomer and the polystyrene is 99%wt (as to instant claim 32-36).

30. Further, since the polymerization of styrene is conducted for 1 hour ([0124]), therefore, at the beginning of the polymerization the polystyrene will intrinsically and necessarily be present in the composition in a minor amount, such as 1%wt; closer to the end of one hour-polymerization, the major amount of the reaction medium will be In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).

31. Further, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the duration of the styrene polymerization, so to produce the composition having a desired relative levels of the styrene monomer and the styrene polymer used for dispersing the exfoliated graphite as well, thereby arriving at the present invention."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

32. The composition comprising the exfoliated graphite, styrene monomer and polystyrene is further subjected to heating to graft the polymer onto the surfaces of graphene layers of the exfoliated graphite for further exfoliation ([0079], [0080] of Nozato et al).

Nozato et al does not explicitly recite the exfoliated graphite/ graphene nanoplatelets having thickness of lower or equal to 50 nm, having carbon/oxygen molar ratio of higher or equal to 10, 
Felisari’960 discloses thermoplastic polymeric compositions comprising vinyl aromatic polymers ([0064]) and nano-scaled graphene platelets obtained by exfoliation of the graphene precursor (Abstract, [0031]), wherein the graphene nano-scaled platelets are in the form of one or more graphene sheets ([0032]), having thickness of 0.3-50 nm (i.e.  thickness at least equal to or higher than a thickness of a single layer) and having carbon/oxygen molar ratio of higher than 20/1 ([0034], [0078]-[0080])). The composition is produced by a method comprising dispersion of nano-scaled graphene platelets in a vinyl aromatic monomer, such as styrene, followed by polymerization ([0085], [0078]-[0080], [0007]). The nano-scaled platelets are present in the composition in amount of 0.004-15%wt ([0078]-[0080]).
The nano-scaled platelets are having a high dispersibility in the polymeric matrix ([0001], [0061], [0062]).

34. Since both Felisari’960 and Nozato et al are related to compositions comprising a vinyl aromatic polymer, such as polystyrene, a styrene monomer, and graphene nano-scaled platelets, used for making expanded articles, and thereby belong to the same field of endeavor, wherein Felisari’960 discloses the use of graphene nano-scaled platelets in the form of one or more graphene sheets having carbon/oxygen molar ratio of higher than 20/1 and thickness of 0.3-50 nm, wherein said nano-scaled platelets are having a high dispersibility in the polymeric matrix, therefore, based on the combined Felisari’960 and Nozato et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include at least partially the graphene nano-scaled platelets in the form of one or more graphene sheets having carbon/oxygen molar ratio of higher than 20/1 and having thickness of 0.3-50 nm, as taught by Felisari’960 in amount of 0.004-15%wt as the exfoliated graphite/graphene nanoplatelets in the composition of Nozato et al, so to further improve dispersibility of the graphene nanoplatelets in the vinyl aromatic polymer matrix as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

35.  Since the composition of Nozato et al in view of Felisari’960 is substantially the same as that claimed in instant invention, and is produced by substantially the same process as that disclosed in instant specification, therefore, the composition of Nozato et al in view of Felisari’960 will intrinsically and necessarily have, or would be reasonably expected by a one of ordinary skill in the art to have the same properties as that claimed in instant invention, including the graphene nano-scaled platelets being dispersed for at least some time (i.e. “durably dispersed”), as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Response to Arguments
36.  Applicant's arguments filed on June 10, 2021 have been fully considered. It is noted that all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejection are set forth above.

37. In addition, with respect to Applicant’s arguments regarding the rejections of Claim(s) 32-36 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Felisari et al (US 2012/0264836) (Felisari’836) and Claims 32-36, 38 under 35 U.S.C. 103 as being unpatentable over Felisari et al (US 2012/0264836) (Felisari’836) in view of Felisari et al (US 2012/0270960) (Felisari’960), it is noted that: 
instant claims are silent with respect to the exfoliation of graphite being conducted in the presence of vinyl aromatic monomers. Instant claims are related to a composition comprising graphene and graphene nanoplatelets dispersed in a solvent mixture comprising vinyl aromatic monomer and vinyl aromatic polymers.

38.  Further, vinyl aromatic monomer and vinyl aromatic polymers maybe present in the solvent mixture in amount of at least 10%wt, meaning that as much as 90%wt of other Felisari’836 and Felisari’836 in view of Felisari et al  teach such compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764